Lease Agreement
 
(Agreement No. 002)
Party A: Liuzhou Chengmao metal material Co., Ltd
Party B: Hebei Xinhua Rubber Sealing Group Liuzhou Sealing Co., Ltd.
 
Party A and Party B enter into this agreement through friendly negotiations.
Both sides agree to comply with the agreement of following items related to
lease of workshop.
 
1.
Party A builds 3264 square meter steel structure workshop on its land and leases
it to Party B based on Party B’s request. Party B will use the workshop engaging
in Auto parts manufacturing. About 600 square meters will be used for rubber
mixing and the roof of the workshop will be made of brick or based on Party B’s
requirement. All of above has to be approved by Party A.

 
2.
Both Parties agree as follows: the rent of each square meter is 9 RMB per month,
for 3264 building area, the rent is RMB 29484 monthly. The price will be fixed
in first 2 years, and then Party A and Party B will negotiate the price based on
the market price every 2 years. Leasing period is from Sep 1, 2010 to Sep 1,
2013. When the leasing period expires, Party B has the priority to continue
renting the workshop. Rent shall be paid quarterly; Party B pays it in cash
within a week in advance of next quarter. The fees will be sent to this
Agricultural Bank of China account: 109500460005605, under the name of Cheng
hong who is from Party A. Party A will provide invoice to Party B.

 
3.
Party A is responsible for any property right dispute and liability dispute
concerned with the leasing item, and responsible for the loss of Party B caused
by those events. Party B assures the workshop is only used for manufacturing.

 
4.
Party A is responsible for the events below during the leasing period:

 
 
1)
Ensure the workshop is suitable for rent and use(water, electricity, pathway),
but not responsible for install layout made by Party B.

 
 
2)
Responsible for the maintenance and repair of the leasing item and also the
expenses incurred hereafter. Party A will cover the loss of Party B due to the
delay of maintenance and repair.

 
 
3)
Notify Party B 6 months in advance of selling or pledging the leasing items.
Party A shall not set property management inside the workshop. Party B can
establish the security and management system after notifying Party A and getting
consent from Party A.

 
5.
Party B is responsible for the events below during the leasing period:

 
 
1)
Party B can reconstruct the leasing items with a written notice to Party A in
advance and consent from Party A. Party B shall cover the expenditure.

 
 
2)
During the leasing period, Party B is not allowed to rent the leasing items or
trade it with a third Party. If it is necessary under extraordinary
circumstances, Party B has to get the written consent from Party A.

 
 
3)
Responsible for the damage made to leasing items due to human made errors and
misuse, including repair and economic compensation.

 
 
4)
Assist Party A in regular maintenance and repair.

 
 
5)
Return the leasing items to Party A when the leasing period expires; If Party B
needs to continue the renting, Party B shall notify Party A three month before
the leasing period ends, and renewal the agreement with Party A.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
Liabilities of breach of agreement: if one party infringes the terms hereunder
or rules and regulations in relation, the other party has the right to terminate
this agreement. It is the responsibility of this party to bear the loss caused
hereafter. If Party B fails to pay the rental in time, Party A has the right to
charge Party B penalty of 5‰ of monthly rental by day.

 
7.
If the damage of leasing items is caused by force majeure, both Parties are not
responsible for the loss.

 
8.
Any disputes arising from this agreement shall be solved through consultation.
In case no resolution is reached, either party can bring a lawsuit before the
court.

 
9.
The taxation of leasing items during the leasing period is shared by both
Parties according to their own responsibility regulated by the related law.

 
10.
In case of anything not covered here, supplementary clauses will be formed which
have the same effect as those in this agreement upon signature of both parties.

 
11.
This agreement is in four copies. Party A and Party B hold two copies
respectively.

 
12.
Other agreement:

 
Dated this 31st day of August, 2010



Party A: Liuzhou Chengmao metal material Co., Ltd
Legal representative:
Address:
Telephone:
Entrusted agent:


Party B: Hebei Xinhua Rubber Sealing Group Liuzhou Sealing Co., Ltd.
Legal representative:
Address:
Telephone:
Entrusted agent:
 
 
 

--------------------------------------------------------------------------------

 
 